642 So. 2d 669 (1994)
David S. HEIER, Petitioner,
v.
J. Leonard FLEET, as Circuit Judge of the 17th Judicial Circuit, Respondent.
No. 94-1615.
District Court of Appeal of Florida, Fourth District.
September 21, 1994.
David S. Heier, pro se.
No response required for respondent.
PER CURIAM.
The petition for writ of prohibition to prohibit respondent from hearing petitioner's case is denied as the motion was legally insufficient.
A verified motion for disqualification of a judge must contain an actual factual foundation for petitioner's alleged fear of prejudice. The facts asserted by a petitioner *670 in a motion to disqualify a judge must be reasonably sufficient to create a well-founded fear in the mind of the party that he or she will not receive a fair trial. Fischer v. Knuck, 497 So. 2d 240, 242 (Fla. 1986). The standard to be applied by the judge is whether a reasonably prudent person would, on the basis of the stated facts, fear that he or she cannot get a fair trial with this judge presiding. E.g., Jernigan v. State, 608 So. 2d 569 (Fla. 1st DCA 1992). Adverse judicial rulings are not a proper basis for disqualification of the judge. E.g., Jackson v. State, 599 So. 2d 103 (Fla.), cert. denied, ___ U.S. ___, 113 S. Ct. 612, 121 L. Ed. 2d 546 (1992).
Here petitioner's allegations lack specificity and go almost entirely to judicial rulings of the judge. Regarding the one issue raised regarding alleged defamatory remarks made by the judge, which appears not to concern directly a judicial ruling, petitioner fails to say what remarks the judge has made about him, and is not sufficiently explicit about the circumstances in which they were made.
The judge correctly denied the motion for disqualification. Petitioner has failed to make an adequate preliminary case for a writ of prohibition.
HERSEY, STONE and WARNER, JJ., concur.